Title: From Thomas Jefferson to Thomas Leiper, 27 April 1822
From: Jefferson, Thomas
To: Leiper, Thomas


Dear Sir
Monticello
Apr. 27. 22.
Your favor of the 19th is recieved, and I percieve I have been taken in, and it is not for the first time by strangers pretending to be the sons of my friends. in this case the statement by the applicant calling himself your son was that in passing thro the neighboring county of Orange, in the night, & embarrassed in deep roads, his trunk was cut from behind his gig, that he was on his way to Tennissee knew noby in this part of the country, but knew the intimacy subsisting between you & myself, and had no other source of relief. former duperies by which I had suffered suggested hesitations at first, but they were at once repelled by the consideration that I had rather risk the loss of 75.D. (the sum he asked) than the mortification of being wanting to a connection of your’s in distress. further conversation  removed all doubt. I asked him how you amused yourself now, as I supposed you had become tired of politics, as I was myself, he said you meddled little, and chiefly occupied yourself with your Crum-creek quarry. I knew you had such a one. I asked after mrs Lieper. he gave me such answers as a son would, and proved his intimacy with your family and affairs; and indeed I thought I discovered in his countenance some blended likenesses of mrs Lieper & yourself. he was a stout, fine looking young man. I gave him an order on a merchant in Charlottesville, and he gave me the draught which was presented to you. he returned the next day, informing me the merchant was from home on which I gave him a draught on Colo Peyton in Richmond and subjoined a request to another merchant in Charlottesville to give him cash for it. I heard no more for a week, when I recieved a letter from him returning my draught with information that on his return to Charlottesville he found there a neighbor and friend who had supplied his wants. your letter now proves he was not what he penated; yet his return of the draught gives reason to believe he had been led by distress to attempt a deception which ingenuossness of mind would not permit him to go through with  and I have little doubt that had he received the money he would have returned it when able. his letter having laid in Charlottesville a week, I had in the mean time forwarded his draught on you to Colo Peyton. however all’s well that ends well and I am glad you rejected the draught. I had endorsed it to prevent a doubt in the purchaser of it’s solidity and the transaction has on the whole, the value of proving to you my constant friendship and respectTh: Jefferson